ACCEPTED
                                                                             03-14-00510-CV
                                                                                     4122911
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                       2/12/2015 10:52:18 AM
                                                                            JEFFREY D. KYLE
                                                                                      CLERK
                          No. 03-14-00510-CV

                                                        FILED IN
                                                 3rd COURT OF APPEALS
                      IN THE COURT OF APPEALS         AUSTIN, TEXAS
            FOR THE   THIRD COURT OF APPEALS DISTRICT
                                                 2/12/2015 10:52:18 AM
                           AUSTIN, TEXAS             JEFFREY D. KYLE
                                                          Clerk



 NOAH S. BUNKER, PAUL CARRELL, EVERETT BREW HOUSTON, JR.,
    W. ANDREW BUCHHOLZ, SCOTT J. LEIGHTY, JAD L. DAVIS
                     AND HOLLY CLAUSE,
                  Appellants and Cross-Appellees,

                                   v.

                      TRACY D. STRANDHAGEN,
                      Appellee and Cross-Appellant.


ON APPEAL FROM THE 353RD JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS
     HON. ORLINDA NARANJO, PRESIDING; CAUSE NO. D-1-GN-13-002811


         UNOPPOSED MOTION TO EXTEND TIME TO FILE
                    APPELLEE’S BRIEF


                           Daniel H. Byrne
                           Texas Bar No. 03565600
                           Dbyrne@fbhh.com
                           FRITZ, BYRNE, HEAD & HARRISON, PLLC
                           98 San Jacinto Boulevard, Suite 2000
                           Austin, Texas 78701
                           Telephone: (512) 476-2020
                           Telecopy: (512) 477-5267
TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellee Tracy D. Strandhagen (“Appellee”) respectfully requests this Court

for a 10-day extension of time to file Appellee’s Brief and shows the Court the

following:

      1.     There is no specific deadline to file this motion to extend time. See

TEX. R. APP. P. 38.6(d).

      2.     Appellants Noah S. Bunker, Paul Carrell, Everett Brew Houston, Jr.,

W. Andrew Buchholz, Scott J. Leighty, Jad L. Davis, and Holly Clause

(“Appellants”) are unopposed to this motion.

      3.     The Court has the authority under Texas Rule of Appellate Procedure

38.6(d) to extend the time to file a brief.

      4.     Appellant’s brief was filed on January 14, 2015, after this Court

granted two unopposed extensions of time for Appellant to file such brief.

      5.     Appellee’s brief is due on February 13, 2015.

      6.     Appellee requests an additional 10 days to file her brief, extending the

time until February 23, 2015.
         7.    No extension has been granted to extend the time to file Appellee’s

brief.

         8.    The requested extension is unfortunately necessitated by several

unavoidable, pre-existing deadlines and professional obligations by Appellee’s

counsel in other matters, all of which have required or will require significant

commitments of time before February 13, 2015.

                                     PRAYER

         For these reasons, Appellee Tracy D. Strandhagen asks the Court to grant

her an extension of time to file her brief until February 23, 2015.

                       CERTIFICATE OF CONFERENCE

         Christine E. Burgess, counsel for Appellee conferred with Amanda Taylor,

counsel for Appellant, regarding the Motion to Extend Time to File Appellee’s

Brief, and Ms. Taylor is unopposed to such Motion.
                               Respectfully submitted,

                               FRITZ, BYRNE, HEAD & HARRISON, PLLC
                               98 San Jacinto Boulevard, Suite 2000
                               Austin, Texas 78701
                               Telephone: (512) 476-2020
                               Facsimile: (512) 477-5267

                           By: /s/ Christine E. Burgess
                               Daniel H. Byrne
                               Texas Bar No. 03565600
                               dbyrne@fbhh.com
                               Lessie G. Fitzpatrick
                               Texas Bar No. 24012630
                               lfitzpatrick@fbhh.com
                               Christine E. Burgess
                               Texas Bar No. 00793428
                               cburgess@fbhh.com

                               Counsel for Appellee Firstmark Credit Union

                        CERTIFICATE OF SERVICE

      I certify that the foregoing Motion was served on the following counsel of

record on February 12, 2015, by e-service and email.

Amanda G. Taylor
ataylor@textaxlaw.com
MARTENS, TODD, LEONARD & TAYLOR
301 Congress Avenue, Suite 1950
Austin, Texas 78701
Facsimile: (512) 542-9899

Attorney for Appellants/Cross-Appellees

                                            /s/ Christine E. Burgess
                                            Christine E. Burgess